Citation Nr: 1003061	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-39 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
residuals of a fracture of the fifth metacarpal bone of the 
right hand.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from December 1975 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision 
that granted service connection and a noncompensable rating 
for residuals of a fracture of the fifth metacarpal bone of 
the right hand, effective May 12, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, received at the Board in December 2006, the 
Veteran requested a hearing before the Board sitting at the 
RO (i.e. Travel Board hearing).  The requested hearing was 
scheduled for November 16, 2009.  The October 2009 notice of 
said hearing was apparently sent to the Veteran at an 
incorrect address.  A November 6, 2009 notice of said hearing 
was then sent to the Veteran at the correct address.  

In a statement received at the RO on November 12, 2009, four 
days before the scheduled Travel Board hearing, the Veteran 
indicated that he did not receive notice of the hearing until 
November 9, 2009 and that he was currently incarcerated.  He 
stated that, therefore, he would not be able to attend the 
hearing on said date and requested a new Travel Board hearing 
at a later date.  In a subsequent November 2009 statement, 
the Veteran reported that he did not receive notice of the 
Travel Board hearing before the two-week deadline to request 
a new hearing date.  He specifically requested that he be 
rescheduled for a Travel Board hearing at a date after he is 
released from prison.  

The Board finds that the Veteran failed to appear for the 
scheduled hearing for good cause, and as he has not yet been 
afforded a subsequent opportunity for a Travel Board hearing, 
the RO should schedule such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).  In this case, the Board finds that the Veteran meets 
the requirements of "good cause" shown for his failure to 
attend the hearing.  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a 
Travel Board hearing at a date after the 
Veteran's release from incarceration.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


